John A. Fogleman, Justice, concurring. While it 'may not have been necessary in reaching the conclusion set out in the principal opinion, I feel that it is appropriate to add that the proper meaning of the word sickness in the exclusionary clause of the policy in question here requires some manifestation of a diseased condition which would make one aware of his condition, not just that the condition has originated. There are many definitions of the word sickness in cases involving these exclusionary clauses requiring* some confinement of the patient or restriction or limitation of his normal work occupation, avocation or activities, or of the normal functions of his body or organs. A dormant condition (fistula) which existed from birth of an insured until about six months, after a policy was issued has been held not to be a sickness which was excluded as a pre-existing one. Horace Mann Mutual Ins. Co. v. Burrow, 213 Tenn. 262, 373 S. W. 2d 469 (1963). A hernia discovered before his policy lapsed ."but which did not cause an insured any pain or inconvenience or prevent him from carrying on his noffiial activities until after a lapse and reinstatement of the policy but for which he underwent surgery on the, advice of his family doctor, was held not to be excluded because it pre-existed the reinstatement. Old National Insurance Co. v. Johnson, 312 S. W. 2d 715 (Tex. Civ. App. 1958). The presence of malignant cells in an insured’s colon for many months before an application for insurance was held not to exclude him from coverage when surgery, because of abdominal cancer, was required within two weeks after the expiration of the exclusionary period. Fuller v. Aetna Life Ins. Co., 259 F. 2d 402 (5th Cir. 1958). Many other cases could be cited along these lines. These holdings are not in conflict with the Arkansas cases. While it was said in State National Life Ins. Co. v. Stamper, 228 Ark. 1128, 312 S. W. 2d 441, that there was an annotation in 53 A. L. R. 2d 687 and that the weight of authority was that the sickness should be deemed to have had its inception at the time it first manifested itself or became active, or when sufficient symptoms existed to allow a reasonably accurate diagnosis of the case, so that recovery can be had, even though the disease, germ, or infection was present in the body prior to the excluded time, if the condition was latent, inactive, and perhaps not discovered, our decisions have turned on the active manifestation of the condition and not on the ability to diagnose. The Stamper case was one which involved a bony growth from childhood of the insured and the decision was based upon the fact that she did not have any condition causing her disability which manifested itself prior to its causing her pain, well after the expiration of the exclusionary period. In American Ins. Co. of Texas v. Neal, 234 Ark. 784, 354 S. W. 2d 741, the court found that there was a jury question when the condition causing insured’s surgery and hospitalization had not given her any trouble until after the exclusionary period. In United Insurance Co. v. Wall, 233 Ark. 554, 345 S. W. 2d 927, the emphasis was upon the fact that even though the insured had some symptoms of arteriosclerosis before the policy was issued, there was no indication that the disease would advance to a state causing total disability. The cancer of appellee was at least as latent as the condition of the insured in Home Life Insurance Co. v. Allison, 179 Ark. 65, 14 S. W. 2d 229, where this court ¡held that such a latent condition would not cause a subsequent disability therefrom to be excluded. We have not applied the “diagnosis” test heretofore and I find scant support for it in the annotation from which it was quoted. It seems that most, if not all, of these cases required that there be a diseased condition known to be such by the insured. Stipulations in insurance policies exempting insurer from liabilty under certain conditions are always construed strictly against the insurer, since such policies are issued on printed forms prepared by experts at insurer’s instance and insured has no voice in their preparation. Benham v. American Central Life Ins. Co., 140 Ark. 612, 217 S. W. 462. Exceptions and limitations are strictly construed against the insurer. Washington Fire & Marine Ins. Co. v. Ryburn, 228 Ark. 930, 311 S. W. 2d 302. I think it is definite that before a sickness can be said to be excluded, there must at least have been sufficient manifestation of it to make the insured seek a diagnosis and that it be of such a nature that a reasonably accurate diagnosis could have been made with reasonable medical certainty. That was not the condition in this case.